DETAILED ACTION
	This Office Action is in response to applicants’ RCE filed on 01/13/2022.  Claims 1, 3-6 and 8-23 are pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.  	Claims 1, 3-6 and 8-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Farzin-Nia et al, US patent application publication 20020045147 in as applied in view of Parker, Justin, US patent application publication no. 20130323664 and Sherwood et al, US patent application publication 20170100212 and Chapoulaud et al, US patent application publication 20020025503.
 	As per claim 1, Farzin disclosed a method for optimizing stiffness of an orthodontic archwire for a tooth malocclusion of a patient with a computer system ([0002], the method comprising:
 	constructing a model of a patient’s teeth in the computer system; inputting material properties of a selected archwire to the computer system; ([0008]- [0012]) and
 	determining an adjusted stiffness of a first section of the orthodontic selected archwire based on the input material properties of the selected archwire, ([0003], [[0004]). Farzin does 
  Sherwood disclosed by adding a rim of material along a gumline to increase stiffness. by removing material to reduce stiffness, or by redefining the shape to be a shape defined by the complement of the difference between the intended effect and the actual effect of the unsatisfactory appliance. The clinical constraints can include a maximum rate of displacement of a tooth, a maximum force on a tooth, and a desired end position of a tooth. The maximum force can be a linear force or a torsional force. The maximum rate of displacement can be a linear or an angular rate of displacement. The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention (paras. 0126, 0297 and related paras for illustrated). This material properties applied to patient's archwire and provided better treatment for the patient (see paras 0178, 0179).  Chopoulaud disclosed archwires may alternatively be formed by different materials, one or more types of material to provide shape, crown of teeth and other characteristics of the archwires (paras. 0026, 0027).  The design is performed by computer aided design to improve efficiency and performance (paras. 0013, 0017, 0060, 0061, 0063, 0064, 0076, 0081, 0084).


 	Sherwood and Chapoulaud disclosures would also motivate practitioner in the art at the time of the effective filing date of the present application to combine the teaching of using the material properties related to stiffness that can be programmed locally into regions between brackets of the selected archwire as disclosed in Sherwood to provide archwire to fit to patient conditions.  Chapoulaud could also provide archwire custom design fitted to a portion of patient’s teeth (paras. 0018, 0021). 
 	As per claim 3, Parker disclosed the method as recited in claim 2, wherein the additional variables comprise at least one of interbracket distance, malocclusion magnitude, bracket slot size, wire size, and teeth size ([0004], [0023], [0025]).  Sherwood disclosed variables associated the patient’s teeth (Sherwood, 0178, 0179, 0180).  Chapoulaud described (paras. 0025, 0026, 0060, 0061).
 	As per claim 4, Parker disclosed the method as recited in claim 1, wherein the adjusted stiffness is determined based on a comparison of the model of the patient’s teeth to a patient database comprising data for addressing tooth malocclusions during the patient treatment and the course of treatment ([0005], [0006], [0009]).
 	As per claim 5, Farzin-Nia disclosed the method as recited in claim 1, further comprising constructing an archwire having the first section based on the adjusted stiffness ([0003], [0004], [0005]).

As per claim 8, Farzin-Nia disclosed the method as recited in claim 1, wherein the adjusted stiffness of the first section varies through an extent of the first section ([0002]- [0004]).
As per claim 9, Farzin-Nia disclosed the method as recited in claim 1, wherein the archwire comprises a second section, the second section having a stiffness higher than the first section or for various treatment to improve the patient’s orthodontics ([0002]- [0004]).
As per claim 10, Farzin-Nia disclosed the method as recited in claim 9, wherein the archwire comprises a third section, the third section having a stiffness higher than the first section, wherein the first section is between the second and third sections ([0003], [0004], [0005]).
 	As per claim 11, Farzin-Nia disclosed various situations for selecting and adjusting archwire during the course of treatment, wherein a first portion of the adjusted stiffness of the first section proximate to the second section is stiffer than a second portion of the adjusted stiffness of the first section proximate to the third section and the adjustments | the tooth relationships ([0003], [0004], [0005], [0010], [0011]).
 	As per claim 12, Farzin-Nia disclosed the method as recited in claim 11, wherein an interbracket distance associated with the first portion of the first section is less than an 
 	As per claim 13, Farzin-Nia disclosed the method as recited in claim 10, wherein the stiffness of the second section is substantially same as the stiffness of the third section.
As per claim 14, Farzin disclosed the method as recited in claim 1, wherein the adjusted stiffness is determined using finite element analysis in the computer system (Parker, [0009], [0010], [0023]).
As per claim 15, Farzin-Nia disclosed the method as recited in claim 1, wherein the patient’s teeth comprise a problem area and an anchoring area, and the archwire is configured such that the first section is located on or near the problem area and the second section is on or near the anchoring area ([0002]- [0004]).  Chapoulaud also disclosed the cited features (paras.0023, 0024).
 	As per claim 16, Farzin-Nia disclosed the method as recited in claim 1, wherein the archwire comprises a material of nickel titanium ([0010]- [0012]).
As per claim 17, Farzin-Nia disclosed the method as recited in claim 1, wherein the stiffness of the archwire can be changed within with a desire distance as claimed for resolution without making any bends for material properties.
 	As per clam 18, Farzin disclosed the method as recited in claim 1, wherein stiffness modification of the archwire reduces unloading plateau of the archwire for archwire strength or wire stiffness with various material properties in using the materials for treatment purposes as claimed.
As per claim 19, Farzin-Nia disclosed the method as recited in claim 1, wherein stiffness modification of the archwire reduces loading plateau of the archwire as claimed about 1.5 
 	As per claim 20, Farzin-Nia disclosed the method as recited in claim 1, wherein constructing a model of a patient's teeth comprises calibrating a finite element model using a plurality of brackets ([0002], [0003]); Parker: ([0009], [0011], [0028], [0022], and [0023]).
As per claim 21, Farzin-Nia disclosed an archwire for use in treatment of a tooth orthodontics (malocclusion) in a mouth of an individual comprising:
a wire based on a super elastic copper Ni-Ti alloy system for low hysteresis ([0002], [0010]) wherein when the wire is installed in the mouth of the individual, the wire is configured to have an adjusted stiffness, based on the material properties of the wire and based on processing of the wire, to apply forces to teeth of the individual that mirrors an ideal physiological force profile.
determining an adjusted stiffness of a first section of the orthodontic selected archwire based on the input material properties of the selected archwire, ([0003], [[0004]). Farzin-Nia does not expressly disclose the first section is associated with the tooth malocclusion of the patient and material properties of the archwire based on laser processing of the wire as claimed. Such feature is however well known in the art. In fact, Parker disclosed archwire in orthodontics treatment for malocclusion as claimed. Parker also disclosed the process is performed using a computer to select the best treatment. This would provide a treatment of malocclusion as cited in ([0004], [0005]) and improve the treatment of malocclusion and effectiveness (Parker, [0021], [0022], [0068], [0069]).
  	Sherwood disclosed by adding a rim of material along a gumline to increase stiffness. by removing material to reduce stiffness, or by redefining the shape to be a shape defined by 
 	Chopoulaud disclosed archwires may alternatively be formed by different materials, one or more types of material to provide shape, crown of teeth and other characteristics of the archwires (paras. 0026, 0027).  The design is performed by computer aided design to improve efficiency and performance.  The archwire stiffness may be locally programmed with material strength and properties to meet patients’ teeth (paras. 0013, 0017, 0030, 0061, 0063, 0066, 0078).  
 	This would motivate practitioner in the art at the time of the effective filing date of the present application to combine the teaching in Parker of orthodontics treatment for malocclusion into Farzin-Nia disclosure in order to provide a good treatment in selecting an archwire for malocclusion.

As per claims 22 and 23, Farzin-Nia and Parker disclose the teeth treatment for correcting malocclusion using archwire of claim 21 wherein when the wire is installed in a lower jaw of the individual. The details as claimed in the claims belonging to the process in orthodontics and malocclusion treatments. The examiner should assume practitioner in the art would have known this detail limitations for the treatment and for improving the course of treatments in the dentistry art. The treatments would require modification, adjustments and other physical process requirements.

Response to Arguments
 	Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.  
	In response to applicants’ argument the prior art of record failed to disclose the stiffness can be adjusted within a section of an archwire rather than selecting properties of the archwire as a whole, the examiner responds such feature is disclosed in the art.  In fact, Chapoulaud disclosed the archwire custom designed by locally programmed with material properties or strength to achieve a stiffness and it can be adjusted within a section of the archwire design (paras. 0018, 0021, 0061-0065, 0067, 0081, 0087).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147